      Case 3:16-cr-01409-H Document 293 Filed 05/14/19 PageID.904 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                             SOUTHERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                   Case No. 16CR1409-H
12
                   Plaintiff,
13           v.                                  SUPERSEDING INFORMATION
14   JOHN PANGELINAN,                            Title 18, United States Code,
15                                               Section 1349 - Conspiracy to Commit
                   Defendant.                    Honest Services Mail Fraud and
16                                               Health Care Fraud; and Title 28,
                                                 U.S.C., § 2461(c) - Criminal
17                                               Forfeiture
18
             The United States charges:
19
                                             COUNT 1
20                                          CONSPIRACY
                                       18   u.s.c.   §    1349
21
             Beginning no later than 2011 and continuing through at least June
22   2016,    within   the    Southern      District      of     California     and   elsewhere,
23   defendant JOHN PANGELINAN did knowingly and intentionally conspire with

24   others to:     commit Honest Services Mail Fraud,                 that is,   knowingly and
     with the intent to defraud, devise and participate in a material scheme
25
     to defraud and to deprive patients of the intangible right to their
26
     doctors'     honest   services,   and    cause mailings           in   furtherance   of   the
27   scheme, in violation of Title 18, United states Code, Sections 1341 and
28   1346;    and commit Health Care Fraud,              that    is,   knowingly and with the
         Case 3:16-cr-01409-H Document 293 Filed 05/14/19 PageID.905 Page 2 of 2



     intent to defraud, devise and participate in a material scheme to defraud
 1
     a health care benefit program, or to obtain money or property owned by,
 2
     or under the custody or control of,           a health-care benefit program by
 3   means of false or fraudulent pretenses,           representations,         or promises,
 4   in violation of Title 18, United States Code, Section 1347.
 5   All in violation of Title 18, United States Code, Section 1349.

 6                                 FORFEITURE ALLEGATION
 7           Upon conviction of the felony offense alleged in this Information
 8   set forth above and pursuant to 18 U.S.C.             §   981(a) (1) (C),     28 U.S.C.

 9   §   246l(c), and Federal Rule of Criminal Procedure 32.2, defendant JOHN

10   PANGELINAN shall forfeit        to the United States any property,              real or
11   personal, which constitutes or was derived from proceeds traceable to
12   such violation.

13           If any of the above-described forfeited property, as a result of
14   any act     or omission of     JOHN   PANGELINAN cannot      be   located upon         the

15   exercise of due diligence; has been transferred or sold to, or deposited

16   with,    a third person; has been placed beyond the jurisdiction of the

17   Court; has been substantially diminished in value; or has been commingled
18   with other property which cannot be subdivided without difficulty,                      it
19   is the intent of the United States, pursuant to

20   21 U.S.C.    §   853(p), made applicable herein by 28 U.S.C.           §    246l(c),    to
21   seek forfeiture of any other property of ~Z\RLOO AR8UELL~ to the value

22   of the property subject to forfeiture.
                                                     Go"" r°"...,~e li"\CV'\. ~~
                                                                       Ntf ~
23                                             ROBERT S. BREWER, JR.
24                                             Unit. ed States. ~~y
     DATED:
25                                                 (1~/~~
                                               VALERIE H. CHU
26                                             Assistant U.S. Attorney
27
28
                                               2
